Order entered February 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00599-CV

                  ROLAND VON KURNATOWSKI III, ET AL., Appellants

                                                  V.

                     CITY OF COMMERCE, TEXAS, ET AL., Appellees

                            On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 76,781

                                             ORDER
       The Court has before it appellees’ February 20, 2013 unopposed motion to abate appeal

pending official approval of agreed final judgment.             The Court GRANTS the motion and

ORDERS that this appeal be abated for ninety days. The Court ORDERS the parties to advise

the Court of the status of this case every thirty days.


                                                          /s/    ELIZABETH LANG-MIERS
                                                                 JUSTICE